441 So. 2d 1062 (1983)
Nathan SMITH
v.
STATE.
4 Div. 226.
Court of Criminal Appeals of Alabama.
November 29, 1983.
*1063 Julius H. Hunter, Jr., Phenix City, for appellant.
Charles A. Graddick, Atty. Gen., for appellee.
BOWEN, Presiding Judge.
Nathan Smith, the appellant, pled guilty to burglary in the third degree and was sentenced to ten years' imprisonment. His conviction must be reversed because his plea of guilty was not entered in compliance with Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969). For this reason, the Attorney General has declined to file a brief. Boykin requires that an accused must be informed of the maximum and minimum possible sentence "as an absolute constitutional prerequisite to acceptance of a guilty plea." Carter v. State, 291 Ala. 83, 85, 277 So. 2d 896 (1973).
The judgment of the circuit court is reversed and this cause is remanded for further proceedings.
REVERSED AND REMANDED.
All Judges concur.